Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 25, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her position as a dental receptionist due to the long evening hours that required her to be away from her then 14-year-old son, and the Board disqualified her from receiving unemployment insurance benefits upon the basis that she voluntarily left her employment without good cause. Based upon our review of the record, we find that the Board’s decision in this regard is supported by substantial evidence. Claimant accepted the position knowing that she would be required to work late hours on certain evenings, and she cannot use the agreed upon terms and conditions of her employment to demonstrate that she had good cause for leaving her position (see generally, Matter of Maira [Hudacs], 182 AD2d 962 [claimant aware of conditions of employment at time of hiring]). Therefore, we find no reason to disturb the Board’s decision.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.